Citation Nr: 0827400	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-35 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for lumbar spine fracture 
with limitation of motion and arthritis, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2006.  
A transcript of the hearing is associated with the veteran's 
claims folders.

In November 2006, the Board remanded the appeal for further 
development to include directives for the RO to issue a 
Statement of the Case on the issues of entitlement to 
increased evaluations for a left knee condition with meniscus 
tear and instability, rated as 10 percent disabling; an 
increased evaluation for left knee condition with arthritis 
and limitation of motion; and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).


FINDING OF FACT

The veteran's lumbar spine fracture with limitation of motion 
and arthritis is not manifested by unfavorable ankylosis of 
the entire throacolumbar spine, or unfavorable ankylosis of 
the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
spine fracture with limitation of motion and arthritis have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating claims

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 
and Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

The veteran's lumbar spine disability is evaluated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.

Under Diagnostic Codes 5235-5242, a 40 percent rating is 
assigned if forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
unfavorable ankylosis of the entire spine merits a 100 
percent disability rating.  Notes to the new spine disability 
rating criteria specify that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a (2007), Note (1).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5236, Note (5).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

VA treatment records dated December 1999 to December 2002 
show complaints of low back pain and history of arthritis.  

At a December 2003 VA examination, the veteran reported sharp 
back pain that radiated down to his feet and flare-ups every 
day.  

The examination showed posture - lumbosacral rhythm disturbed 
in the back.  There was paraspinal muscle tightness from T12 
to L5 area bilaterally in the lower back.  Range of motion 
showed flexion to 30 degrees, extension to 10 degrees, and 
lateral bending to 20 degrees.  Spurling test was positive.  
Gillette test was negative.  Sitting straight leg raising was 
positive.  Supine straight leg raising left side 70 degrees, 
right side 40 degrees.  Faber test was positive bilaterally.  
There was no lumbosacral spine tenderness on palpation and no 
tenderness of the SI joint on palpation.  Deep tendon 
reflexes were 2+ bilateral knee jerks and 2+ bilateral ankle 
jerks.  Sensation was intact to pinprick and light touch 
bilaterally.  Gait was normal.  The veteran could stand on 
toes and heels and could walk on toes and heels.  

It was noted that the veteran had an x-ray of the lumbosacral 
spine in November 1998 which showed minor degenerative 
changes involving the L1/2 and L2/3.

July 2004 VA x-rays of the thoracic spine showed 
straightening of the normal kyphosis and slight S-shaped 
curvature in the upper spine might reflect underlying muscle 
spasm.  MRI performed in March 2005 showed loss of normal 
signal intensity and bulging of the discs from L2-3 through 
L5-S1.  Ventral impressions upon the thecal sac were noted at 
these levels without significant central or neural canal 
stenosis; additionally there was a superimposed shallow right 
paracentral disc herniation at L4-5; at L4-5 there was facet 
hyperthrophy narrowing the left neural canal; no pathologic 
marrow signal intensities were observed; the conus medullaris 
was normal in signal and caliber.  

At his July 2006 Travel Board hearing, the veteran testified 
of back pain that woke him at night.  He stated he could 
hardly stand up, 15 to 20 minutes at a time and if he did 
walk, he would walk 20 to 30 minutes and take pain killers 
and laid down.  He indicated he had therapy for his back for 
two months.  The veteran stated that he could not bend over 
and when he tied his shoes had to stand on a step.  

VA treatment records dated 2001 to 2007 show treatment for 
control of back pain due to degenerative disc disease.  In 
September 2004, the veteran complained of pain in his back 
radiating down his left lower extremity with complaints of 
weakness and numbness in his lower extremities.  In December 
2005, the veteran complained of severe pain extending from 
his lower back down to the bottom of his feet.  The veteran 
reported overall improvement in his low back pain since onset 
of back school.  He attended five sessions of back school and 
had demonstrated excellent participation, motivation, and 
understanding of all instruction.  

Social Security Administration records to include VA 
treatment records and a March 2005 orthopedic examination 
from Industrial Medicine Associates.  The March 2005 
examination showed the veteran to have a slight antalgic gait 
with and without a cane.  He could walk on his heels with no 
acute distress toes with some difficulty holding onto the 
cane.  He was unable to squat secondary to low back pain.  
His station was normal.  He used a cane for pain and 
instability.  The assistive device was medically necessary.  
He needed no help changing for the examination and needed 
help getting on and off the examining table.  He was able to 
rise from the chair without difficulty.  Flexion and 
extension of the lumbar and thoracic spine was 0 to 30 
degrees. Lateral flexion was 0 to 10 degrees.  Lumbosacral 
rotation was 0 to 10 degrees.  There was no spinal or 
paraspinal muscle tenderness.  There was no SI joint or 
sciatic notch tenderness.  There was no spasm.  There was no 
scoliosis or kyphosis.  Straight leg raise in the sitting 
position was 70 degrees bilaterally.  In the supine position, 
straight leg raise was 50 degrees bilaterally.  There was no 
trigger points.  There was full range of motion of the hips, 
knees, and ankles bilaterally.  Strength was 4/5 in the 
proximal muscles and 5/5 in the distal muscles bilaterally.  
There was no muscle atrophy.  There was no sensory 
abnormality.  Reflexes were physiologic and equal.  There was 
no joint effusion, inflammation, or instability.  The Social 
Security decision noted that the veteran had severe back pain 
with a limited range of motion, tenderness, spasm, and an 
antalgic gait.  He needed a cane for support and ambulation.  
The veteran also had continued knee, shoulder, and chest pain 
which commenced with his injury in Vietnam.  Based on the 
evidence as a whole, the veteran was granted Social Security 
disability benefits.  

At a January 2008 VA examination, the veteran reported 
constant pain 9/10.  There were no periods of incapacity in 
the past year.  He could climb three or four flights of 
stairs before becoming tired.  He could not sit too long and 
could walk short distances.  He could stand 20 minutes at a 
time.  He had bowel and bladder control.  

The examination showed the veteran walked slightly 
uncomfortably.  He had a cane.  He could walk independently 
as well.  Loss of lordosis was noted.  There was a mild 
prominence noted over the L4 area.  There was mild diffuse 
tenderness and paraspinal spasm noted.  He sat comfortably.  
He could remove his shoes and pants comfortably; however, 
when he removed his shoes he did not bend forward much.  He 
got up slowly and walked slowly.  Romberg's test was 
negative.  He could not stand on his toes.  He could not walk 
tandem.  He appeared slightly unsteady.  Lumbar spinal 
flexion was 0 to 30, 0 to 20, complaining of spasm and 
appeared to be in discomfort.  Rotation was 0 to 10, 0 to 10, 
0 to 10 bilaterally; lateral bending was 0 to 10, 0 to 10 
bilaterally; extension was 0 to 5, 0 to 5, 0 to 5.  The 
veteran appeared to have more spasm on repetitive activity.  
There was no further limitation of motion due to pain, 
weakness, fatigability, or incoordination following 
repetitive use.  He could get on the examination table and 
lie comfortably flat with straight leg raise 20 degrees 
bilaterally while sitting 0 to 90 degrees.  There was no 
evidence of sciatica.  Motor strength was 5/5 throughout the 
lower extremities.  Sensation was intact to light touch 
throughout the lower extremities.  There was no anklyosis of 
the cervical, thoracic, or lumbar segments of the spine.  
There was no intervertebral disc syndrome present.  

Lower limbs were noted to have normal muscle bulk and tone, 
normal power.  Knee reflexes and ankle jerks were 1+ and 
symmetric.  

X-rays showed degenerative changes noted in the lumbosacral 
spine with marginal osteophytes and narrowing at L1, L2 and 
L2, L3 disc spaces.  Marginal osteophytes were also noted 
also from L3 to L5 levels with narrowing, prominent sclerosis 
was seen at L4, L5 disc space.  There was straightening of 
the lumbar lordosis; vertebral body heights were preserved; 
sclerosis with possibly significant narrowing at the superior 
aspects of the SI joints noted. 

After reviewing the entire medical record, it is concluded 
that an evaluation in excess of 40 percent for the veteran's 
lumbar spine disability is not warranted.

The symptoms attributable to the veteran's lumbar disability 
were not at any time shown to be of such a nature or severity 
as to result in such functional limitations warranting an 
evaluation in excess of the assigned 40 percent rating.  The 
January 2008 VA examination showed lumbar spinal flexion was 
0 to 30, 0 to 20, complaining of spasm and appeared to be in 
discomfort.  Rotation was 0 to 10, 0 to 10, 0 to 10 
bilaterally; lateral bending was 0 to 10, 0 to 10 
bilaterally; extension was 0 to 5, 0 to 5, 0 to 5.  The 
veteran appeared to have more spasm on repetitive activity.  
There was no further limitation of motion due to pain, 
weakness, fatigability, or incoordination following 
repetitive use.  He could get on the examination table and 
lie comfortably flat with straight leg raise 20 degrees 
bilaterally while sitting 0 to 90 degrees.  There was no 
evidence of sciatica.  

The medical evidence does not show that the veteran had 
unfavorable ankylosis of the entire throacolumbar spine, or 
unfavorable ankylosis of the entire spine.  The January 2008 
VA examination found no anklyosis of any segment of the spine 
and there was no intervertebral disc syndrome present.  There 
were no objective findings of radiating pain or 
incapacitating episodes.  There was no objective evidence 
that painful motion significantly limited the veteran's 
functional ability and with repeated use, there was no 
increase of the pain or decrease in terms of the range of 
motion.  Accordingly, there is no evidentiary basis for a 
higher rating under DeLuca.

There was no objective evidence of either sciatica or 
radiating pain.  The March 2005 private examination showed no 
sensory abnormality and reflexes were physiologic and equal.  
The January 2008 VA examination showed motor strength was 5/5 
throughout the lower extremities.  Sensation was intact to 
light touch throughout the lower extremities.  Therefore, a 
separate evaluation for neurological manifestations is not in 
order.

Accordingly, the veteran's low back disorder did not warrant 
an evaluation in excess of 40 percent.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In November 2003, November 2006, and July 2007 letters the RO 
sent the veteran the required notice.  The letter 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until November 
2006.  The timing of the specific notice required by Dingess 
is harmless in this instance because an increased evaluation 
for the veteran's left knee disability claim has been denied.  
Any questions as to the disability rating or the effective 
date to be assigned are moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the November 2003, 
November 2006, and July 2007 letters were in substantial 
compliance with the first and fourth requirements of Vazquez-
Flores to the extent that the veteran was notified that he 
needed to submit evidence of worsening that could include 
specific medical evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his hearing, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Finally, the Board notes that the August 2004 Statement of 
the Case containing the applicable rating criteria served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, supra.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.

The veteran's VA treatment records, VA examinations, and 
Social Security Administration records have been associated 
with the claims file.  Neither the veteran nor his 
representative have identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.



ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar spine fracture with limitation of motion and arthritis 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


